ALEXANDER, J.,
with whom DANA and CALKINS, JJ., join dissenting.
[¶ 17] I respectfully dissent. Upon review of a grant of a motion for summary judgment, we are obligated to consider the evidence and reasonable inferences that may be drawn from the evidence in the light most favorable to the party against whom the summary judgment has been granted in order to determine if the parties’ statements of material facts and referenced evidence in the record reveal a genuine issue of material fact. Court’s opinion, ¶ 2; Lever v. Acadia Hosp. Corp., 2004 ME 85, ¶2, 845 A.2d 1178, 1179; Rogers v. Jackson, 2002 ME 140, ¶ 5, 804 A.2d 379, 380.
[¶ 18] Kimberly Donovan has the burden of proving each of the elements of her negligence claim at trial. At the summary judgment stage, however, our precedents hold that Donovan can defeat a summary judgment and proceed to trial simply by pointing to unresolved disputes as to material facts.
[¶ 19] The Maine Tort Claims Act has, since its inception, contained a public buildings exception to its policy of general governmental tort immunity. 14 M.R.S.A. § 8104-A(2) (2003).6 The public buildings exception specifies that any governmental entity, including the City, “is liable for its negligent acts or omissions in the construction, operation or maintenance of any public building or the appurtenances to any public building.” Id.
[¶20] The evidence of record, cited in the Court’s opinion, establishes that the lights attached to the school building were either a part of or an appurtenance to that building. On this evidence, there is a dispute of material fact as to whether the lights attached to the building, not being illuminated after dark, may have been negligently operated or maintained. The evidence also establishes that there is a dispute of material fact as to whether the failure of operation of the lights, leaving the entrance way to the school improperly illuminated, was a cause of Donovan’s inju-*324ríes and her consequent damages. With disputes as to material facts remaining as to these three elements, the Maine Tort Claims Act requires nothing more to state a cause of action, sufficient to defeat summary judgment, under the public buildings exception.
[¶ 21] Although Donovan arguably fell in or on the edge of a parking area, the focus of her claim is not that the City was negligent in the maintenance of the parking area. Rather, the theory of Donovan’s case is that her injury was caused by the negligent operation or maintenance of the fights, which are attached to, and thus appurtenances to, the school building.
[¶ 22] In Swallow v. City of Lewiston, 534 A.2d 975 (Me.1987), a plaintiff was injured when she tripped on a curb twenty feet from a public building. Id. at 976. She maintained that the area was inadequately fit. Id. The City of Lewiston argued that the courts should have applied a statute in existence at that time, which indicated that the government was not liable for defects in sidewalks. Id. We held that the sidewalk statute did not apply because “[i]nsufficient lighting is not a defect in the sidewalk.” Id. at 977.7
[¶ 23] Because insufficient lighting is not a defect of the ground that it is intended to fight, it may be considered a defect of the light fixtures themselves. Three times in the last eight years we have held that defects in or negligent operation of equipment in or appurtenant to a public building can support a claim for collateral injuries caused by the improperly functioning equipment, even where the equipment itself does not physically cause the injury. In Bussell v. City of Portland, 1999 ME 103, 731 A.2d 862, we held that improper operation of a sound system could generate liability under the public buildings exception to immunity in section 8104-A(2). Id. at 863. In Adriance v. Town of Standish, 687 A.2d 238 (Me.1996), we held that improper operation or warning regarding a safety gate could generate liability under section 8104-A(2) for a fall into a transfer station hopper. Id. at 239-42. In Lynch v. Town of Kittery, 677 A.2d 524 (Me.1996), we held that improper operation of door locks could generate liability under section 8104-A(2) for an assault resulting from an unauthorized entry to a school. Id. at 525; see also ABT & A Co., Inc. v. State, 644 A.2d 460 (Me.1994) (holding that section 8104-A(2) did not create liability for negligent supervision, but created liability only for government “acts in the care or operation of its buildings and property”).
[¶ 24] If the City of Portland may be liable for injuries caused by sound emanating from appurtenances to public buildings as in Bussell, then it may be liable for injuries caused by fight, or lack of fight, emanating from appurtenances to public buildings, as in this case.
[¶ 25] Donovan has created a dispute as to material fact that she sustained an injury caused by improper operation or maintenance of the fights attached to the building. — a “negligent aet[ ] ... in the ... operation or maintenance of ... the appurtenances to [a] public building.” 14 M.R.S.A. § 8104-A(2). Accordingly, the public buildings exception to the Maine Tort Claims Act applies, the City is not immune from liability, and summary judgment should not have been granted.8
*325[¶26] The Court cites Swallow and a First. Circuit Court of Appeals opinion, Campbell v. Washington County Technical College, 219 F.3d 3 (1st Cir.2000), in support of the proposition that, despite establishing disputes of material facts as to all three elements necessary to present a cause of action under the public buildings exception, Donovan is barred from recovery. Swallow does not create such a bar. It was pled and presented under a different statute with different contested issues. Although Swallow may stand for the proposition that improper lighting is not a defect in a walkway, entitling one to recover if her cause of action is based upon a defect in the walkway, that case is not presented here. Donovan bases her claim upon an asserted defect in an appurtenance to a public building. Although the lights at issue in Swallow may have been attached to the public building, it does not appear that the liability claim in Swallow was pled or argued based on a purported defect in the lights as an appurtenance to the public building.
[¶ 27] The claim in Campbell likewise is distinguishable. In Campbell, the focus of pleading and argument appears to have been on improper illumination as a defect in the walkway. Campbell explicitly upheld a District Court ruling that the public buildings exception did not apply to the walkway at issue and that “ ‘[i]f the failure to make visible the ice on the fire lane constitutes a defect, then the college is immune.’ ” 219 F.3d at 6 (quoting Campbell v. Wash. County Tech. Coll., No. 98-CV-247-B, 1999 WL 1995217 at *5, 1999 U.S. Dist. Lexis 16842, at *9 (D.Me. Oct. 28, 1999)). There was no suggestion in Campbell that the lights on the building were operated negligently or otherwise failed to perform. Rather the claim was that the lights on the building, though performing as they were intended to perform, inadequately illuminated the walkway creating a defect in the walkway. Id. at 5. Here, unlike Swallow or Campbell, Donovan’s claim is based on negligent operation or maintenance of the lights, which were part of, or an appurtenance to, the school building. Having established all three elements of the claim necessary to recover under the public buildings exception to the Maine Torts Claim Act, Donovan need present no more. I would vacate the summary judgment of the trial court and allow Donovan’s claim to proceed to trial.

. The public buildings exception with identical language was formerly contained in 14 M.R.S.A. § 8104(2). See Lovejoy v. State, 544 A.2d 750, 751 (Me.1988).


. The principal basis for liability in Swallow was the "insurance” exception to the Maine Tort Claims Act, 14 M.R.S.A. § 8116 (2003). Swallow, 534 A.2d at 977. We vacated a jury verdict for the plaintiffs on other grounds.


. Donovan separately asserts that she fell on the walkway to the school, and that the walkway was an appurtenance to the building. This issue need not be addressed here, as the *325issue is whether the lights had been properly operated or maintained.